DETAILED ACTION
	This Office action is in response to the amendment filed 3 May 2022.  By this amendment, claims 1, 8, and 15 are amended; claims 2-3, 9-10, and 16-17 are cancelled; claims 21-23 are new.  Claims 1, 4-8, 11-15, and 18-23 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3 May 2022 have been fully considered but they are not persuasive; the rejections of the claims have been modified in response to Applicant’s amendments to the claims.  The amended limitations (and Applicant’s arguments regarding the amended limitations) are addressed by the modified rejections below.

Claim Objections
Claims 21-23 are objected to because of the following informalities:  lack of spacing between claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-8, 11-15, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the first ion reservoir is etched between the source and drain” in lines 5-6.  Claim 8 recites this limitation in lines 8-9.  Claim 15 recites this limitation in lines 3-4.  It is unclear whether this limitation is intended to require (1) the first ion reservoir to be disposed between the source and drain, or (2) a portion of the first ion reservoir is etched (i.e., removed) between the source and drain.  For the purposes of examination, the former meaning is assumed.  Claims 4-7 and 22 depend directly or indirectly from claim 1.  Claims 11-14 and 23 depend from claim 8.  Claims 18-21 depend from claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7-8, 11, 14-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0261764 A1 to Bedell et al. (hereinafter “Bedell”).
Regarding independent claim 1, as best understood, Bedell (Figs. 2, 4) discloses a crossbar array comprising: a cross-point synaptic device at each of a plurality of cross-points (¶ 0036), the cross-point synaptic device comprising a transistor that comprises: 
a first ion reservoir 120 (¶ 0021) formed on a source 111/190 and a drain 112/190 (¶ 0029) of the transistor, the source and the drain are formed on a substrate layer 110 (¶ 0021), and wherein the first ion reservoir 120 is etched between the source 111/190 and the drain 112/190, and the first ion reservoir partially covers the substrate layer 110, in addition to the source and the drain (Fig. 2); 
an ion conductivity electrolyte layer 130 (¶ 0021) formed on the first ion reservoir; 
a second ion reservoir 140 (¶ 0021) formed on the ion conductivity electrolyte layer; and 
a gate 150 (¶ 0021) formed on the second ion reservoir (Fig. 2).
Regarding claim 4, Bedell (Figs. 2, 4) discloses the crossbar array of claim 1, wherein the first ion reservoir 120, the second ion reservoir 140, and the ion conductivity electrolyte layer 130 comprise lithium (Li) ions (¶¶ 0024-26).
Regarding claim 7, Bedell (Figs. 2, 4) discloses the crossbar array of claim 1, wherein the first ion reservoir and the second ion reservoir are formed using LCO (¶¶ 0024, 26).

Regarding independent claim 8, as best understood, Bedell (Figs. 2, 4) discloses a system comprising: a controller; and a crossbar array coupled with the controller (Fig. 8; ¶¶ 0044, 48), the crossbar array configured to operate as a neural network (¶ 0060), the crossbar array comprising: 
a cross-point synaptic device at each of a plurality of cross-points (¶ 0036), the cross-point synaptic device comprising a transistor that comprises: 
a first ion reservoir 120 (¶¶ 0029, 21) formed on a source 111/190, and a drain 112/190 (¶ 0029) of the transistor, the source and the drain are formed on a substrate layer 110 (¶ 0021), and wherein the first ion reservoir 120 is etched between the source 111/190 and the drain 112/190, and the first ion reservoir partially covers the substrate layer 110, in addition to the source and the drain (Fig. 2); 
an ion conductivity electrolyte layer 130 (¶ 0021) formed on the first ion reservoir; 
a second ion reservoir 140 (¶ 0021) formed on the ion conductivity electrolyte layer; and 
a gate 150 (¶ 0021) formed on the second ion reservoir (Fig. 2).
Regarding claim 11, Bedell (Figs. 2, 4) discloses the system of claim 8, wherein the first ion reservoir 120, the second ion reservoir 140, and the ion conductivity electrolyte layer 130 comprise lithium (Li) ions (¶¶ 0024-26).
Regarding claim 14, Bedell (Figs. 2, 4) discloses the crossbar array of claim 8, wherein the first ion reservoir and the second ion reservoir are formed using LCO (¶¶ 0024, 26).

Regarding independent claim 15, as best understood, Bedell (Figs. 2, 4) discloses a neuromorphic device comprising: a first ion reservoir 120 (¶¶ 0029, 21) formed on a source 111/190, and a drain 112/190 (¶ 0029) of the neuromorphic device, the source and the drain are formed on a substrate layer 110 (¶ 0021), and wherein the first ion reservoir 120 is etched between the source 111/190 and the drain 112/190, and the first ion reservoir partially covers the substrate layer 110 (¶ 0021), in addition to the source and the drain (Fig. 2); an ion conductivity electrolyte layer 130 (¶ 0021) formed on the first ion reservoir; a second ion reservoir 140 (¶ 0021) formed on the ion conductivity electrolyte layer; and a gate 150 (¶ 0021) formed on the second ion reservoir (Fig. 2).
Regarding claim 20, Bedell discloses the neuromorphic device of claim 15, wherein the first ion reservoir and the second ion reservoir are formed using LCO (¶¶ 0024, 26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bedell.
Regarding claims 21-23, Bedell (Figs. 2, 4) discloses the limitations of claims 15, 1, and 8, however fails to expressly disclose: wherein the first ion reservoir and the second ion reservoir are formed using different material.  Bedell does disclose multiple materials from which each ion reservoir 120/140 may be formed (¶¶ 0024, 26).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first ion reservoir and second ion reservoir using different material since Bedell discloses multiple possible materials suitable for forming ion reservoirs, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Furthermore, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claims 5, 6, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bedell as applied to claims 1, 8, and 15 above, and further in view of US 2019/0214685 A1 to Chang et al. (hereinafter “Chang”).
Regarding claims 5, 12, and 18, Bedell (Figs. 2, 4) discloses the limitations of claims 1, 8, and 15, however fails to expressly disclose: wherein the ion conductivity electrolyte layer is formed using Li.sub.1.3Al.sub.0.3Ti.sub.1.7(PO.sub.4).sub.3.  Bedell does disclose that ion conductivity electrolyte layer 130 can be formed from any electrolyte material (¶ 0025).  Chang discloses the use of different materials in forming ion conductivity electrolyte layers containing lithium, including lithium aluminum titanium phosphate (Li.sub.xAl.sub.yTi.sub.z(PO.sub.4).sub.3, wherein 0<x<2, 0<y<1, and 0<z<3) in ¶ 0060, which reads on the recited material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the material of Chang in the ion conductivity electrolyte layer of Bedell for the purpose of utilizing an alternative art-recognized material known to be suitable for use in ion conductivity electrolyte layers.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
Additionally, it would have been obvious because the substitution of one known element for another (i.e., the material of Chang for the material of Bedell) would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claims 6, 13, and 19, Bedell (Figs. 2, 4) discloses the limitations of claims 1, 8, and 15, however fails to expressly disclose: wherein the ion conductivity electrolyte layer is formed using Li.sub.0.34La.sub.0.51TiO.sub.2.94.  Bedell does disclose that ion conductivity electrolyte layer 130 can be formed from any electrolyte material (¶ 0025).  Chang discloses the use of different materials in forming ion conductivity electrolyte layers containing lithium, including lithium lanthanum titanate in ¶ 0060.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the material of Chang in the ion conductivity electrolyte layer of Bedell for the purpose of utilizing an alternative art-recognized material known to be suitable for use in ion conductivity electrolyte layers.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
Additionally, it would have been obvious because the substitution of one known element for another (i.e., the material of Chang for the material of Bedell) would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
20 May 2022



/STEVEN B GAUTHIER/              Supervisory Patent Examiner, Art Unit 2813